DETAILED ACTION

1.	This communication is being filed in response to the submission having a mailing date
of (03/09/2020) in which a (3) month Shortened Statutory Period for Response has been set.

       Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .

                Acknowledgements

3.       Upon new entry, claims (1 -20) appears pending for examination, of which (1, 8, 14) being the three (3) parallel running independent claims on record.  

                                                 Information Disclosure Statement

4.	The Information Disclosure Statement (IDS) that was submitted on (08/12/2020) is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 

 Specification

5.	The lengthy specification has not been checked to the extent necessary to determine
the presence of all possible minor errors. Applicant's cooperation is requested in correcting
any errors of which applicant may become aware in the specification.

                Drawings

6. The submitted Drawings on date (03/09/2020) has been accepted and considered under the 37 CFR 1.121 (d) provision. 

      35 USC § 103 rejection

8.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.1.	`The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness under
35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

8.2.	Claims (1 -20) are rejected under 35 U.S.C. 103 as being unpatentable over the Heo; et al. (Harmonization of Linear interpolation (LIP) with (PDPC) and wide-angle intra prediction WAIP); hereafter “Heo”) in view of Auwera; et al. (US 11,128,872; hereafter “Xu”).

Claim 1. Heo discloses the invention substantially as claimed - A method of decoding a bitstream by an electronic device, the method comprising: (e.g. harmonized methodology for linear interpolation IP, with PDPC and WAIP, and wherein LIP flag is signaled at multiple steps of the CU/PU split levels, as shown in Fig. 1; [Heo; pag 1-2].)
	Given the teachings of Heo as a whole, and under the obvious assumption, nature and purpose of this paper, it is noted that some of the elements of the decoder as claimed, are missed or not fully described (i.e. no decoder structure show, no CU/PU/TU, filter modules disclosed) failing to map the steps/elements of the codec construction as claimed.)
	For the purpose of additional clearly structural support, and in a similar field of endeavor, Auwera; et al. teaches a similar codec architecture, as shown in Figs (9, 12), in accordance with the HEVC/AVC formats, also employing combination of different prediction techniques, using Position Dependent Intra Prediction (PDPC) and wide angle intra prediction (WAIP), to generate a modified prediction sample based on the determined one/more reference neighboring samples from previously encoded blocks, within the same picture; [Summary; Auwera].
	Auwera further and similarly teaches - 5receiving an image frame of the bitstream; (e.g. received already encoded data at (151, S902) decoder 30, Figs. (9, 12); [Auwera]) determining a block unit from the received image frame; (e.g. see CU module (150) and PU module (152, S904) Figs. (9, 12); [Auwera])
determining an intra prediction mode index of the block unit based on the bitstream, the intra prediction mode index corresponding to one of a plurality of wide-angle candidate modes each having an angle parameter; (e.g. see (S906), Fig. 9 and see also IP indexation, including angular modes; Table 1; [Auwera; 19: 55];)
wherein the angle parameters of the plurality of predefined wide-angle modes are divisible by 20a predefined value; (e.g. having wide-angle parameter mathematically divisible by a value, Table 1; [Auwera; 19: 55])  
10determining a plurality of reference samples neighboring the block unit; 
determining whether the determined intra prediction mode index is equal to at least one of a plurality of predefined indices each corresponding to one of a plurality of predefined wide-angle modes in the plurality of wide-angle candidate modes; 
generating a plurality of filtered samples by an interpolation filter based on the determined 15plurality of reference samples when the determined intra prediction mode index is not equal to at least one of the plurality of predefined indices; and 
reconstructing the determined block unit based on the generated plurality of filtered samples along a mode direction of the determined intra prediction mode index, (e.g. see reconstructed data (162, S912) decoder 30, Figs. (9, 12); [Auwera])
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to modify the teachings of Heo with the codec architecture of Auwera, in order to provide (e.g. an enhanced efficient codec techniques, applicable to both square/non-square CU/PU partitioning, also performing a PDPC approach that uses wide-angle modes; [Auwera; Summary; 9:45].)

Claim 2. Heo/Auwera discloses - The method according to claim 1, further comprising: generating the plurality of filtered samples based on the determined plurality of reference samples by a reference filter different from the interpolation filter when the determined intra 25prediction mode index is equal to at least one of the plurality of predefined indices; (e.g. see interpolation filters (166) and other (SAO/ILF/artifact) filters (160), Fig. 12, wherein plurality of reference samples processed; [Auwera; 50:55]; the same motivation applies herein equally as well.)

Claim 3. Heo/Auwera discloses - The method according to claim 2, wherein the plurality of filtered samples bypasses the interpolation filter when the determined intra prediction mode index is equal to at least one of the plurality of predefined indices; (e.g. flag signaling IP mode to be applied, as also shown in Fig. 1; [Heo]. See also index signaling prediction mode, Table 1; [Auwera; 19: 55]; the same motivation applies herein equally as well.)

Claim 4. Heo/Auwera discloses - The method according to claim 1, wherein:-33-Attorney Docket No.: US78986Inventors: Yu-Chiao Yang Po-Han Linthe determined block unit includes a plurality of component blocks; (e.g. see CU/PU/TU partitioning in accordance with the HEVC/other formats; [Auwera; 18: 55-19:05],)
and each of the plurality of component blocks is directed along the mode direction toward a corresponding one of the determined plurality of reference samples when the determined intra prediction mode index is equal to at least one of the plurality of predefined indices; (e.g. see Figs. (5 -8); [Auwera]; same motivation applies herein equally as well.)

Claim 5. Heo/Auwera discloses - The method according to claim 4, wherein each of the plurality of component blocks is directed along the mode direction toward a fractional-sample position between two adjacent reference samples of the determined plurality of reference samples when the determined intra prediction mode index is not equal to at least one of the plurality of predefined indices; (e.g. see Figs. (5 -8); [Auwera]; the same motivation applies herein equally as well.)  

Claim 6. Heo/Auwera discloses - The method according to claim 1, wherein each of the plurality of predefined wide-angle modes is directed from the determined block unit toward a full-sample position in the determined plurality of reference samples; (e.g. see Figs. (5 -8); [Auwera]; the same motivation applies herein equally as well.) 

Claim 157. Heo/Auwera discloses - The method according to claim 1, wherein the predefined value is equal to a fractional sample precision parameter of the interpolation filter; (e.g. see also Figs. (5 -8); where fractioning/rounding calculations are implemented [Auwera; 33: 50; 35: 01]; same motivation applies herein equally as well.) 

Claim 8. Heo/Auwera discloses - An electronic device for decoding a bitstream, the electronic device comprising: 
at least one processor; and  20a storage device coupled to the at least one processor and storing a plurality of instructions which, when executed by the at least one processor, causes the at least one processor to: receive an image frame of the bitstream; determine a block unit from the received image frame; determine an intra prediction mode index of the determined block unit based on the bitstream, 25the determined intra prediction mode index corresponding to one of a plurality of wide-angle candidate modes each having an angle parameter; determine a plurality of reference samples neighboring the block unit; determine whether the determined intra prediction mode index is equal to at least one of a plurality of predefined indices each corresponding to one of a plurality of predefined wide-angle 30modes in the plurality of wide-angle candidate modes; generate a plurality of filtered samples by an interpolation filter based on the determined -34-Attorney Docket No.: US78986 Inventors: Yu-Chiao Yang Po-Han Lin plurality of reference samples when the determined intra prediction mode index is not equal to at least one of the plurality of predefined indices; and reconstruct the determined block unit based on the generated plurality of filtered samples along a mode direction of the intra prediction mode index, 5wherein the angle parameters of the plurality of predefined wide-angle modes are divisible by a predefined value. (Current lists all the same elements as recite in Claim 1, and is/are therefore on the same premise. In addition see similar codec structure of the same in at least Figs. (9, 12); [Auwera].)

Claim 9. Heo/Auwera discloses - The electronic device according to claim 8, wherein the plurality of instructions, when executed by the at least one processor, further causes the at least one processor to:  10generate the plurality of filtered samples based on the determined plurality of reference samples by a reference filter different from the interpolation filter when the determined intra prediction mode index is equal to at least one of the plurality of predefined indices. (Same rationale and motivation applies as given for the claims (1 -2) 

Claim 10. Heo/Auwera discloses - The electronic device according to claim 9, wherein the plurality of filtered samples 15bypasses the interpolation filter when the plurality of reference samples is filtered by the reference filter to generate the plurality of filtered samples. (The same rationale and motivation applies as given for the claims (1 and 3).) 

Claim 11. Heo/Auwera discloses - The electronic device according to claim 8, wherein: the determined block unit includes a plurality of component blocks; and 20each of the plurality of component blocks is directed along the mode direction toward a corresponding one of the determined plurality of reference samples when the intra prediction mode index is equal to at least one of the plurality of predefined indices. (The same rationale and motivation applies as given for the claims (1 and 4).) 

Claim 12. Heo/Auwera discloses - The electronic device according to claim 11, wherein each of the plurality of component 25blocks is directed along the mode direction toward a fractional-sample position between two adjacent reference samples of the determined plurality of reference samples when the determined intra prediction mode index is not equal to at least one of the plurality of predefined wide-angle indices. (The same rationale and motivation applies as given for the claims (1 and 5).) 

Claim 3013. Heo/Auwera discloses - The electronic device according to claim 8, wherein the predefined value is equal to a fractional sample precision parameter of the interpolation filter. (The same rationale and motivation applies as given for the claims (1 and 7).) 

Claim 14. Heo/Auwera discloses - A method of decoding a bitstream by an electronic device, the method comprising: 
receiving an image frame of the bitstream; determining a block unit from the received image frame;
5determining an intra prediction mode index of the determined block unit based on the bitstream; determining a plurality of reference samples neighboring the determined block unit; 
comparing the determined intra prediction mode index with a plurality of predefined indices each corresponding to an angle parameter divisible by a predefined value; 
generating a plurality of filtered samples by one of a plurality of sample filters selected based 10on the comparison, the plurality of filtered samples determined based on the determined plurality of reference samples; and 
reconstructing the determined block unit based on the generated plurality of filtered samples and the determined intra prediction mode index. (Current lists all the same elements as recite in Claim 1, and is/are therefore on the same premise. In addition see index/sample comparison in at least [Auwera; 19: 40].)

Claim 1515. Heo/Auwera discloses - The method according to claim 14, wherein the selected one of the plurality of sample filters is a reference filter when the determined intra prediction mode index is equal to at least one of the plurality of predefined indices. (The same rationale and motivation applies as given for the claims (1 and 2), where filtering is applied plurality of prediction types.)  

Claim 16. Heo/Auwera discloses - The method according to claim 15, wherein the selected one of the plurality of sample 20filters is an interpolation filter different from the reference filter when the determined intra prediction mode index is not equal to at least one of the plurality of predefined indices (The same rationale and motivation applies as given for the claims (1 and 2) where filtering is applied plurality of prediction types.)

Claim 17. Heo/Auwera discloses - The method according to claim 16, wherein the generated plurality of filtered samples bypasses the interpolation filter when the determined intra prediction mode index is equal to at 25least one of the plurality of predefined indices. (The same rationale and motivation applies as given for the claims (1 and 3).)  

Claim 18. Heo/Auwera discloses - The method according to claim 14, wherein: the determined block unit includes a plurality of component blocks; and each of the plurality of component blocks is directed along the mode direction toward a 30corresponding one of the determined plurality of reference samples when the determined intra prediction mode index is equal to at least one of the plurality of predefined indices and corresponds-36-Attorney Docket No.: US78986Inventors: Yu-Chiao YangPo-Han Lin to an angular intra mode. (The same rationale and motivation applies as given for the claims (1 and 4).)  

Claim 19. Heo/Auwera discloses - The method according to claim 17, wherein each of the plurality of component blocks is directed along the mode direction toward a fractional-sample position between two adjacent 5reference samples of the determined plurality of reference samples when the determined intra prediction mode index is not equal to at least one of the plurality of predefined indices and corresponds to the angular intra mode. (The same rationale and motivation applies as given for the claims (1 and 5).)  

Claim 20. Heo/Auwera discloses - The method according to claim 14, wherein the predefined value is equal to a fractional 10sample precision parameter of the interpolation filter. (The same rationale and motivation applies as given for the claims (1 and 7).)  

        Examiner’s notes

9.	The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record. A prior art reference must be 
303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed .."In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004)

      Prior Art Citations

10.	The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure:

10.1. Patent documentation: 

US 10491893 B1		Zhao; et al.		H04N19/11; H04N19/593; H04N19/117; 
US 10841578 B2		Zhao; et al.		H04N19/44; H04N19/159; H04N19/105; 
US 11128872 B2		Auwera; et al.	H04N19/11; H04N19/593; H04N19/105; 

10.2. Non Patent Literature:

_ Wide-angle intra prediction for non-square blocks; Zhao – 2018.
_ Extension of Simplified PDPC to Diagonal Intra Modes; Auwera – 2018.
_ Harmonization of Linear Interpolation (LIP) with (PDPC) and (WAIP); Heo – 2018.

        CONCLUSIONS

11.	Any inquiry concerning this communication or earlier communications from Examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose phone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-
5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922.
Information regarding the status of an application may be obtained from the Patent Appl. Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 -9199 (USA/CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.